Citation Nr: 0717416	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  99-01 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected prostate enlargement.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected degenerative changes of the 
right knee prior to June 15, 2006.  

3.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected degenerative changes of the right knee.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected degenerative changes of the 
left knee prior to June 15, 2006.  

5.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected degenerative changes of the left knee.  

6.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected residuals of frostbite of 
the right foot prior to September 20, 2000.  

7.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected residuals of frostbite of the right 
foot prior to June 15, 2006.  

8.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected residuals of frostbite of the right 
foot.  

9.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected residuals of frostbite of 
the left foot prior to September 20, 2000.  

10.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected residuals of frostbite of the left foot 
prior to June 15, 2006.  

11.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected residuals of frostbite of the left 
foot.  

12.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected hypertension.  

13.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected tinea cruris.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1978 to May 
1998.  

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 RO rating 
action.  

The Board previously remanded these issues to the RO in July 
2000 and October 2003.  

In December 2005 the Board issued a decision on the issue of 
an increased, initial evaluation for the service-connected 
lumbosacral strain.  That issue is accordingly no longer 
before the Board.  

The Board in December 2005 remanded the initial evaluation 
issues characterized on the title page for further 
development.  

In December 2006 the RO issued a rating decision that 
increased the evaluations for frostbite of the right and left 
feet, and degenerative changes of the right and left knees, 
all effective on June 15, 2006.  

Whereas higher ratings for the service-connected frostbite of 
the bilateral feet and degenerative changes of the bilateral 
knees is available, and whereas a claimant is presumed to be 
pursuing the maximum available benefit for a given 
disability, the claims for higher evaluations for those 
disorders, as reflected on the title page, remain viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
 
Also, as some of the claims before the Board involve a 
request for higher initial rating following the grant of 
service connection, the Board has characterized those issues 
in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for disabilities 
already service connected).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  Since June 1, 1998 the service-connected prostate 
enlargement has been manifested by voiding dysfunction 
requiring waking three to four times per night to void.  

3.  Since June 1, 1998, the service-connected prostate 
enlargement is not shown to have been manifested by a urinary 
tract infection with recurrent systemic infection, or by 
obstructed voiding with urinary retention requiring 
intermittent or continuous catheterization, or by wearing of 
absorbent materials which must be changed two to four times 
per day, or by urinary frequency with daytime voiding 
interval less than one hour or waking to void five or more 
times per night.  

4.  From June 1, 1998 to June 15, 2006, the service-connected 
degenerative changes of the right and left knees were 
manifested by osteoarthritis with pain, normal range of 
extension, and near-normal range of flexion, but no 
demonstrated instability.  

5.  Beginning on June 15, 2006, the service-connected 
degenerative changes of the right knee have been manifested 
by range of flexion to 70 degrees, range of extension to 20 
degrees, and pain, but no demonstrated instability.  

6.  Beginning on June 15, 2006, the service-connected 
degenerative changes of the left knee have been manifested by 
range of flexion to 60 degrees, range of extension to 20 
degrees, and pain, but no demonstrated instability.  

7.  From August 4, 1998 to June 15, 2006, the service-
connected residuals of frostbite of the right foot were 
manifested by pain and itching, plus a toenail abnormality, 
but not by tissue loss, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities.  

8.  From June 1, 1998 to September 20, 2000, the service-
connected residuals of frostbite of the left foot were 
manifested by pain and itching but not by tissue loss, 
toenail abnormality, color changes, locally impaired 
sensation, hyperhidrosis or X-ray abnormalities.  

9.  From September 20, 2000 to June 16, 2006, the service-
connected residuals of frostbite of the left foot were 
manifested by pain and itching and a toenail abnormality, but 
not by tissue loss, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities.  

10.  The 30 percent rating for residuals of frostbite of the 
right and left foot from June 15, 2006 is the maximum rating 
assignable under the applicable rating criteria.  

11.  Beginning on June 1, 1998, the service-connected 
hypertension has been manifested by diastolic blood pressure 
predominantly less than 110mm and systolic blood pressure 
predominantly less than 200 mm.  

12.  Since June 1, 1998, the service-connected tinea cruris 
has been manifested by intermittent exfoliation and 
hyperpigmentation, but without constant exudation or itching, 
extensive lesions, or marked disfigurement, affecting less 
than 20 percent of the total body area or exposed areas and 
not requiring systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of six 
weeks or more during a 12-month period.  




CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 20 percent for the service-connected prostate 
enlargement from June 1, 1998 are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.115b including 
Diagnostic Code 7527 (2006).  

2.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected 
degenerative changes of the right knee prior to June 15, 2006 
are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a 
including Diagnostic Codes 5257 to 5261 (2006).  

3.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the service-connected degenerative 
changes of the right knee are not met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.3, 4.7, 
4.20, 4.40, 4.45, 4.71a including Diagnostic Codes 5257 to 
5261 (2006).  

4.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected 
degenerative changes of the left knee prior to June 15, 2006 
are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a 
including Diagnostic Codes 5257 to 5261 (2006).  

5.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the service-connected degenerative 
changes of the left knee are not met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.3, 4.7, 
4.20, 4.40, 4.45, 4.71a including Diagnostic Codes 5257 to 
5261 (2006).  

6.  The criteria for the assignment of an evaluation of 20 
percent for the service-connected residuals of frostbite of 
the right foot were met beginning on August 4, 1998.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.104 
including Diagnostic Code 7122 (2006).  

7.  The criteria for the assignment of an evaluation in 
excess of 20 percent for the service-connected residuals of 
frostbite of the right foot prior to June 15, 2006 are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.104 
including Diagnostic Code 7122 (2006).  

8.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the service-connected residuals of 
frostbite of the right foot are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.104 including 
Diagnostic Code 7122 (2006).  

9.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected residuals 
of frostbite of the left foot prior to September 21, 2000 are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.104 
including Diagnostic Code 7122 (2006).  

10.  The criteria for the assignment of an evaluation in 
excess of 20 percent for the service-connected residuals of 
frostbite of the left foot prior to June 15, 2006 are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.104 
including Diagnostic Code 7122 (2006).  

11.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the service-connected residuals of 
frostbite of the left foot are not met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.3, 4.20, 4.104 including Diagnostic Code 
7122 (2006).  

12.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected 
hypertension from June 1, 1998 are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.104 including 
Diagnostic Code 7101 (2006).  

13.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected tinea 
cruris from June 1, 1998 are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.3, 4.20, 4.118 including Diagnostic Code 
7813-7806 (effective before and after August 30, 2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

This is a "downstream" issue involving a request for a 
higher initial rating; further, the rating action on appeal 
was issued prior to the enactment of VCAA.  

Accordingly, all notification and development action prior to 
the rating decision on appeal was directed toward the 
elements required to demonstrate entitlement to service 
connection for a disability, not to the rating criteria for 
that disability.  

However, following the Board's remand in October 2003, the 
AMC issued the veteran a letter in March 2004 advising him 
that to establish entitlement to an increased rating for the 
disabilities on appeal, the evidence must show that those 
disabilities had increased in severity.  The veteran had 
ample opportunity to respond prior to the issuance of the 
Supplemental Statement of the Case (SSOC) in November 2004.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims for increase and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the March 2004 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The March 2004 letter advised the veteran that VA was 
responsible for obtaining relevant records from any Federal 
agency, including military records, VA medical record, and 
records from the Social Security Administration.  The letter 
also advised the veteran that VA would make reasonable 
efforts to help the veteran get such things as medical 
records, employment records, or records from non-Federal 
entities if provided appropriate authorization to do so.  

The March 2004 letter specifically advised the veteran, "If 
there is any other evidence or information that you think 
will support your claim, please let us know. If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  This is 
logical, since the issue is a "downstream" issue and since 
the rating decision on appeal was issued prior to the 
implementation of VCAA.  However, the Board finds that the 
lack of full pre-adjudication notice in this appeal has not, 
in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded ample opportunity to submit such 
information and/or evidence.  

Following the issuance of the March 2004 letter, which 
completed VA's notice requirements, the veteran was afforded 
an opportunity to present information and/or evidence 
pertinent to the appeal before the issuance of the SSOCs in 
November 2004 and December 2006, and before the claim was 
forwarded to the Board for appellate review.  

Neither in response to the March 2004 letter cited 
hereinabove nor at any other point during the pendency of 
this appeal has the veteran or his representative informed 
the RO of the existence of any evidence-in addition to that 
noted below-that needs to be obtained prior to appellate 
review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

The RO notified the veteran of all applicable rating 
formulae, including changes in the rating criteria as 
discussed in detail hereinbelow, in the December 1998 SOC and 
the SSOCs of November 2002, November 2004 and December 2006.  
This suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
was done in a notice letter in May 2006. There is accordingly 
no possibility of prejudice under the notice requirements of 
Dingess as regards a claim for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's complete service medical records (SMR) and his 
post-service VA medical records are in the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claim is adjudicated.  

The veteran has been advised of his right to a hearing before 
the RO's Decision Review Officer and/or before the Board, but 
he has not requested such a hearing.  

The veteran has also been afforded appropriate VA medical 
examinations in support of his claim.  The veteran does not 
assert, and the evidence does not show, that the veteran's 
symptoms have become worse since his last VA examinations in 
2006.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for increased rating 
herein decided.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  


Initial evaluation of prostate enlargement from June 1, 1998.  

The rating for the service-connected prostate enlargement has 
been assigned under the provisions of Diagnostic Code (DC) 
7527, which in turn is rated as a voiding dysfunction or 
urinary tract infection (UTI), whichever is predominant.  

A voiding dysfunction in turn is rated for urinary leakage, 
frequency or obstructed voiding.  

The applicable rating criteria are as follows.

A rating of 10 percent may be assigned for a UTI requiring 
long-term drug therapy, 1-2 hospitalizations per year, and/or 
intermittent intensive management; or, for marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream); or, for daytime voiding interval between 
two or three hours or waking to void two times per night..  

A rating of 20 percent may be assigned for a voiding 
dysfunction requiring the wearing of absorbent materials 
which must be changed less than two times per day; or, for 
urinary frequency with daytime voiding interval between one 
or two hours or waking to void three to four times per night.  

A rating of 30 percent may be assigned for a UTI with 
recurrent systemic infection requiring drainage/frequent 
hospitalization (greater than two times per year) and/or 
requiring continuous intensive management; or, obstructed 
voiding with urinary retention requiring intermittent or 
continuous catheterization.  

A rating of 40 percent may be assigned for a voiding 
dysfunction requiring the wearing of absorbent materials 
which must be changed two to four times per day; or, for 
urinary frequency with daytime voiding interval less than one 
hour or waking to void five or more times per night.  

A rating of 60 percent may be assigned for a voiding 
dysfunction requiring the use of an appliance or the wearing 
of absorbent materials which must be changed more than four 
times per day.  

The veteran had a VA general medical examination in August 
1998 when he denied having current bowel or bladder problems.  

The veteran presented to the VAMC in February 1999 
complaining of bladder control problems and occasional 
urinary incontinence.  The clinician's impression was that of 
urinary incontinence of questionable etiology.  

The veteran had a VA genitourinary examination in October 
2000 during which he complained of a history of frequent 
urination for the past three years, but worse during the past 
six months.  He reported urination every hour and rising to 
urinate two to four times each night but denied wearing 
absorbent material.  He reported history of one urinary tract 
infection but denied hospitalization.  The examiner diagnosed 
frequent urination and intermittent hematuria.  

The veteran presented to Moncrief Army Hospital in November 
2000 complaining of increased urinary frequency, nocturia and 
dysuria; his urinary stream was reportedly forceful and fast.  
The clinician noted a history of an enlarged prostate and 
recorded an impression of rule out benign prostate 
hypertrophy (BPH).  

The veteran had a VA clinical examination in August 2001 that 
noted no current dysuria, polyuria, hematuria, urgency, 
hesitancy or frequency.  

The veteran presented to the VA outpatient clinic in August 
2004 complaining of chronic intermittent urinary retention.  

The veteran had a VA genitourinary examination in October 
2006 during which he reported waking three to four times per 
night to void.  He also reported a weak stream and occasional 
dysuria and urinary urgency.  He reported daily incontinence 
but denied use of absorbent pads.  

The veteran denied having a history of catheterization for 
voiding.  On examination, the prostate was mildly enlarged 
but otherwise unremarkable.  The examiner diagnosed BPH.  

Based on the evidence for the period in question, the 
veteran's disability has been manifested since June 1, 1998 
by a voiding dysfunction; he has had only one UTI of record 
and only one notation of a restriction or obstruction.  

A careful review of the record shows consistent complaint of 
urinary frequency with daytime voiding interval between one 
or two hours or waking to void three to four times per night; 
this was in accord with the current 20 percent rating.  

There is no indication that any of the criteria for the 
higher 30 percent rating are met (i.e., UTI with recurrent 
systemic infection or obstructed voiding with urinary 
retention requiring intermittent or continuous 
catheterization).  

Similarly, there is no indication the any of the criteria for 
the 40 percent rating are met (i.e., wearing of absorbent 
materials which must be changed two to four times per day or 
urinary frequency with daytime voiding interval less than one 
hour or waking to void five or more times per night).  

Based on the evidence, the Board finds that the criteria for 
a rating higher than 20 percent from June 1, 1998 are not 
met.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in this case, the veteran's symptoms more closely reflect the 
current rating.  

The benefit-of-the-doubt rule is accordingly not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


Initial evaluation of right and left knee disorders from June 
1, 1998.  

A claimant can have separate ratings for limitation of 
extension and limitation of flexion.  See VAOPGCPREC 9-2004.  
Also, a claimant can have separate ratings for limitation of 
motion under DC 5260 (limitation of flexion) and/or 5261 
(limitation of extension), and for recurrent subluxation or 
lateral instability under DC 5257.  
 
The rating criteria for limitation of motion under DC 5260 
and 5261 are as follows:

A rating of 10 percent may be assigned for flexion limited to 
45 degrees and for extension limited to 10 degrees.  

A rating of 20 percent may be assigned for flexion limited to 
30 degrees and for extension limited to 15 degrees.  

A rating of 30 percent may be assigned for flexion limited to 
15 degrees and for extension limited to 20 degrees.  

A rating of 40 percent may be assigned for extension limited 
to 30 degrees.  

A rating of 50 percent may be assigned for extension limited 
to 45 degrees.  

Under VA rating criteria, normal range of motion of the knee 
is extension to 0 degrees and flexion to 140 degrees.  See 
38 C.F.R. § 4.71a, Plate II.  

The rating criteria for recurrent subluxation or lateral 
instability under DC 5257 are as follows:  

A rating of 10 percent may be assigned for "slight" 
disability.  

A rating of 20 percent may be assigned for "moderate" 
disability.  

A rating of 30 percent may be assigned for "severe" 
disability.  

The terms "slight,""moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

Finally, the Board notes that when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher disability rating when 
functional loss due to limited or excessive movement, pain, 
weakness, excessive fatigability, or incoordination is 
demonstrated, to include during flare-ups and with repeated 
use, if those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are 
to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  However, the rating schedule does not provide 
a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).  

The veteran had a VA orthopedic examination in July 1998 
during which he complained of occasional fluid and occasional 
locking of both knees.  On examination, both knees had 0 to 
130 degrees of motion with no effusion but with tenderness to 
palpation.  Both knees had positive patellofemoral grind, but 
neither knee had stress instability noted.  The examiner's 
impression was that of chondromalacia or patellofemoral 
syndrome of both knees.  Concurrent X-ray studies of the 
knees in July 1998 were reported to be normal.  

The veteran had a VA general medical examination in August 
1998 when he complained of having right knee pain, swelling 
and fluid buildup. The examiner diagnosed right knee pain, 
normal on examination.  

The veteran had a VA orthopedic examination in September 2000 
when he complained of having knee pain on a daily basis.  The 
examination showed no effusion, and the range of motion was 
from 0 to 135 degrees, bilaterally.  

There was tenderness to palpation and crepitus on motion but 
no instability.  The examiner's impression was that of early 
osteoarthritis of the patellofemoral and the medial joint 
line, currently mild.  

The VA X-ray studies of the right knee in November 2000 
showed no significant joint space narrowing; there were small 
marginal osteophytes but no significant arthritic change.  

The X-ray studies of the left knee showed minimal joint space 
narrowing and small osteophytes; there were also small 
ossicles that could represent loose bodies or soft tissue 
calcification.  

On review of the evidence, the Board notes that the veteran 
consistently had flexion in excess of 45 degrees and 
extension in excess of 10 degrees, bilaterally.  

Accordingly, neither knee disability was compensable based on 
actual limitation of flexion under DC 5260 or limitation of 
extension under DC 5261.  Further, there was no instability 
on examination warranting a separate rating for instability 
under DC 5257.  

However, painful motion of a major joint or groups caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under DC 5003, 
even though there is no actual limitation of motion.  See 
VAOPGCPREC  09-98 (August 14, 1998), citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).  The veteran's currently-
assigned 10 percent rating is in accordance with Lichtenfels.  

The Board has considered whether additional compensation is 
appropriate due to pain, weakness or fatigability.  

However, the Board notes that the veteran was consistently 
able to achieve near-normal range of motion despite the 
presence of any pain, and that the current 10 percent is 
based entirely on pain per Lichtenfels.  The Board 
accordingly finds that the veteran's current 10 percent 
rating is adequate compensation for any additional functional 
loss due to pain.  

Based on this analysis, the Board finds that an initial 
rating in excess of 10 percent for either service-connected 
knee disability prior to June 15, 2006 is not warranted.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  

In this case, the veteran's symptoms more closely reflect the 
current rating, and the benefit-of-the-doubt rule is 
accordingly not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  


Evaluation of right and left knee disorders from June 15, 
2006.  

The veteran had a VA joints examination on June 15, 2006 when 
he complained of constant severe pain on a 9/10 scale, 
flaring to 10/10 after walking.  He also reported having 
stiffness but denied instability or locking.  

The veteran's range of motion was noted to be 0 to 70 degrees 
in the right knee and 0 to 60 degrees in the left knee, not 
further limited by pain, fatigue, weakness or lack of 
endurance after repeated use.   The knees were stable on 
examination.  The examiner diagnosed bilateral traumatic 
arthritis.  

Limitation of flexion to 60 degrees or greater is not 
compensable under DC 5260.  

Limitation of extension to 20 degrees is compensable at 30 
percent under DC 5261.  

There continues to be no demonstrated instability warranting 
compensation under DC 5257.  

The Board has considered whether additional compensation is 
warranted for pain, weakness or fatigability.  However, the 
VA examiner specifically noted that there is no additional 
limitation of function due to these factors, and the Board 
accordingly finds that a higher rating for either knee is not 
warranted on this basis.  

Based on this analysis, the Board finds that a rating in 
excess of 30 percent for the either service-connected knee 
disability from June 15, 2006 is not warranted.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in this case, the veteran's symptoms more closely reflect the 
current rating, and the benefit-of-the-doubt rule is 
accordingly not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  


Initial evaluation of frostbite of the right and left feet 
from June 1, 1998.  

The Board notes that the veteran has service connection for 
bilateral hallux valgus, status post bunionectomies and mild 
pes planus, rated as 10 percent disabling for each foot.  As 
these orthopedic symptoms are separately compensated they 
will not be considered in conjunction with the symptoms of 
cold injury.  

The ratings for the service-connected frostbite of the feet 
have been assigned under the provisions of DC 7122 (cold 
weather residuals).  The rating criteria of DC 7122 are as 
follows.

A rating of 10 percent may be assigned for arthralgia or 
other pain, numbness or cold sensitivity.  

A rating of 20 percent may be assigned for arthralgia or 
other pain, numbness or cold sensitivity plus tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, sub-articular punched-out lesions, or 
osteoarthritis).  

A rating of 30 percent may be assigned for arthralgia or 
other pain, numbness or cold sensitivity plus two or more of 
the following: tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, sub-articular punched-out 
lesions, or osteoarthritis).  

The veteran had a VA general medical examination in August 
1998 when he complained of flaking and peeling on the skin of 
both feet, although he denied tissue loss, paresthesias or 
tissue damage.  

An examination of the feet revealed tinea pedis of the toes 
and soles, bilaterally, right foot more severe than left, as 
well as onychomycosis of the right toenails.  The examiner 
noted that onychomycosis and tinea pedis were common findings 
following frostbite, but there were no other difficulties 
such as tissue loss or coldness of the extremities.  

The veteran presented to the VAMC in February 1999 
complaining of pain and itching of both feet.  An examination 
showed cracking and white tissue between the toes of both 
feet.  The clinician's impression was that of tinea pedis and 
peripheral neuropathy secondary to previous frostbite.  

In comparing the veteran's symptoms to the rating criteria, 
the veteran is shown to have pain in the left foot but no 
second abnormality (tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis or X-ray 
abnormalities) on which a 20 percent rating can be based.  

However, the VA examination in August 1998 documented that 
the veteran's right foot disability was manifested by pain 
plus a toenail abnormality, which appears to satisfy the 
criteria for a 20 percent rating.  There is no evidence 
during the period of a third abnormality of the right foot 
(tissue loss, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities) to justify a 30 
percent rating.  

Based on the evidence, the Board finds that the criteria for 
an initial rating of 20 percent for the service-connected 
right foot disability were met for the period in question.  

However, the criteria for an initial rating in excess of 10 
percent for the service-connected left foot disability are 
not met.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  In this 
case, the service-connected right foot disability picture 
more closely approximates the criteria for the 20 percent 
rating, and the benefit-of-the-doubt rule is for application.  

However, the service-connected left foot disability picture 
does not meet the criteria for a rating higher than 10 
percent, and the benefit-of-the-doubt rule cannot be 
favorably applied in this matter.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  



Evaluation of frostbite of the right and left feet from 
September 21, 2000.  

The veteran had a VA cold weather injuries examination on 
September 21, 2000 during which he complained of having cold 
sensitization and sweating of both feet, as well as 
occasional numbness and tingling in the toes.  He also 
reported discolored nails and some swelling, but denied 
fungal infections.  The veteran stated that symptoms were 
equally severe in both feet.  

On examination, the feet were noted to be moist and without 
edema.  Color and temperature were normal.  There was 
evidence of dermatophytosis between the toes and on the 
heels.  Nails were discolored, and the nails on the left foot 
appeared deformed.  The veteran had subjective paresthesia of 
the distal toes.  

The reflexes were normal, and there was no evidence of 
weakness, atrophy, pain or stiffness.  The pulses were easily 
palpable.  The examiner's impression was that the veteran's 
main problem appeared to be persistent dermatophytosis, some 
onychomytosis, and deformities of the nail; paresthesias 
appeared to be minor by examination, and circulatory supply 
appeared normal.  

The veteran had a VA examination (genitourinary) in October 
2000 during which the examiner noted exfoliation and white 
crusty covering of the toes, diagnosed as tinea pedis.  The 
veteran complained that the condition caused itching.  

In comparing the veteran's symptoms to the rating criteria, 
the veteran is shown to have pain and nail abnormalities in 
both feet, thus satisfying the criteria for a 20 percent 
rating for each foot.  

However, there is no evidence of tissue loss, color changes, 
locally impaired sensation, hyperhidrosis or X-ray 
abnormalities to warrant application of a 30 percent rating 
for either foot.  

The Board has considered whether additional compensation is 
appropriate for the veteran's skin disorder (dermatophytosis) 
under the provisions of DC 7813.  

Under DC 7813, a compensable rating for dermatophytosis other 
than the face, neck or hands is warranted for at least 5 
percent of the entire body, or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a duration of less than six weeks during the 
past twelve-month period.  As these criteria are not met, the 
Board finds that separate compensation for dermatophytosis of 
the feet is not warranted.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in this case, the service-connected disability does not 
reflect a rating higher than the current 20 percent, and the 
benefit-of-the-doubt rule accordingly cannot be favorably 
applied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 55.  


Evaluation of frostbite of the right and left feet from June 
15, 2006.  

The veteran had a VA examination of the feet on June 15, 2006 
when the examiner noted tinea pedis in the web spacing of the 
toes.  The nails were discolored and thickened, bilaterally. 
There is no indication of neurological deficit associated 
with cold exposure.  

The examiner also noted limitation of motion of the toes 
consequent to arthritis and diagnosed bilateral hallux valgus 
(as noted, the veteran is separately service-connected for 
bilateral hallux valgus status post bunionectomy with pes 
planus).  

The RO increased the rating for the service-connected 
frostbite residuals of each foot to 30 percent, the maximum 
available, based on the VA examiner's finding of arthritis.  
The Board notes in this regard that arthritis of the 
metatarsophalangeal joints was also demonstrated in the VA 
examination in July 1998, but the examiner on that occasion 
attributed the condition to pronated gait rather than to 
frostbite residuals.  

The issue of whether the increase to 30 percent was 
appropriate is not before the Board.  The Board simply notes 
that 30 percent is the maximum rating available under the 
appropriate rating criteria, so a rating in excess of 30 
percent is not warranted.  

The above determinations are based on applicable provisions 
of VA's rating schedule.  In the December 2006 SSOC that 
increased the rating to 30 percent, the RO considered whether 
extraschedular rating was warranted.  

As the RO has adjudicated the question, the Board may also 
consider whether extraschedular referral is appropriate, 
without prejudice to the veteran.  

The Board finds in that regard that there is no showing that 
the veteran's service-connected residuals of bilateral cold 
weather injury reflect so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

The Board notes that the disability is not objectively shown 
to markedly interfere with employment (i.e., beyond that 
contemplated in the assigned 30 percent rating).  There also 
is no objective evidence that the disability warrants 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Based on the analysis above, the Board finds that an 
increased rating in excess of 30 percent for the either 
service-connected disability from June 15, 2006 or earlier is 
not for application.  In reaching this conclusion the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in this case, the veteran's symptoms are 
not sown to warrant a rating higher than the current 30 
percent for either foot, and the benefit-of-the-doubt rule 
accordingly cannot be favorably applied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  


Initial evaluation of hypertension from June 1, 1998.  

Hypertension is rated under 38 C.F.R. § 4.104, Diagnostic 
Code (DC) 7101.  For purposes of rating under this section, 
the term "hypertension" means that the diastolic blood 
pressure is predominantly 90mm or greater, and "isolated 
systolic hypertension" means that the systolic blood 
pressure is predominantly 160mm or greater with a diastolic 
blood pressure of less than 90mm.  

Effective on January 12, 1998, the rating criteria for DC 
7101 have been as follows.

A rating of 10 percent requires diastolic blood pressure 
predominantly 100mm or more, or systolic blood pressure 
predominantly 160mm or more, or minimum evaluation for an 
individual with a history of diastolic blood pressure 
predominantly 100mm or more or who requires continuous 
medication for control.  

A rating of 20 percent requires diastolic blood pressure 
predominantly 110mm or more, or systolic blood pressure 
predominantly 200 mm or more.  

A rating of 40 percent requires diastolic pressure 
predominantly 120mm or more.  

A rating of 60 percent requires diastolic blood pressure 
predominantly 130mm or more.  

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  

The veteran's blood pressure readings during the pendency of 
the appeal were as follows:

In 1998: 155/99 (August);

In 1999: 154/88 (February); 125/67 (July); 122/83 
(August);138/89 (December);  

In 2000: 117/75 (June); 144/100, 160/85, and 149/93 
(September); 140/90 (October); 143/88 and 135/95 (November);  

In 2001:144/90 and 143/92 (January); 133/92 (February); 
125/82 (March); 128/83 and 141/80 (August);  

No readings are of record for 2002 through 2005;  

In 2006: 150/92, 154/94, and 152/92 (June); 141/100 
(October).  

The veteran had a VA hypertension examination in June 2006 
when he reported taking medication to control his blood 
pressure.  He also reported chest pain and cardiac 
catheterization.  The examiner diagnosed hypertension with 
hypertensive heart disease.  

No readings are of record for 2007.  

As the evidence does not show diastolic blood pressure 
predominantly 110mm or more, or systolic blood pressure 
predominantly 200 mm or more at any time since the grant of 
service connection, the Board finds that a schedular rating 
in excess of 10 percent is not warranted.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in this case, the veteran's symptoms do not reflect a rating 
higher than the current 10 percent, and the benefit-of-the-
doubt rule accordingly cannot be favorably applied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 55.  


Initial evaluation of  tinea cruris from June 1, 1998.  

The rating for the service-connected tinea cruris has been 
assigned as a skin disorder under the provisions of DC 7806.  

The rating criteria of DC 7806 changed during the pendency of 
this appeal on August 30, 2002.  Where a law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant applies, unless 
Congress provided otherwise or permitted VA to do so.  
Marcoux v. Brown, 9 Vet. App. 289 (1996); VAOPGCREC 11-97 
(Mar. 24, 1997).  

However, revised statutory or regulatory provisions may not 
be applied to any time period prior to the effective date of 
the change.  38  U.S.C.A. § 7104(c); VAOPGCPREC 3-2000 (April 
10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

As there is no indication that the revised criteria are 
intended to have a retroactive effect, the Board has the duty 
to adjudicate the claim only under the former criteria for 
any period prior to the effective dates of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective dates of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  

The Board also notes that the RO has evaluated the service-
connected disability under both the former and revised 
applicable criteria.  See the SSOC dated in November 2002.  
Accordingly, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable rating criteria.  

Prior to August 30, 2002 the rating criteria for DC 7806 were 
as follows.

A rating of 10 percent may be assigned for exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  

A rating of 30 percent may be assigned for constant exudation 
or itching, extensive lesions, or marked disfigurement.  

A rating of 50 percent may be assigned for ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  

The veteran had a VA general medical examination in August 
1998 during which he complained of flaking, itching, pruritic 
rash with pain and occasional bleeding skin breakdown 
involving the groin and buttock areas.  An examination 
revealed hyperpigmented, well-demarcated eruption with moist 
debris in the groin, with no evidence of current skin 
breakdown or bleeding.  The examiner diagnosed tinea cruris.  

The veteran had a VA genitourinary examination in October 
2000 during which the examiner noted exfoliation and 
hyperpigmentation in the groin area.  The veteran had a VA 
clinical examination in August 2001 that noted feet peeling; 
there was no redness or drainage.  He had a VA outpatient 
examination in August 2001 that noted skin as generally warm 
and dry with no indication of current tinea cruris.  

On comparing the medical evidence to the criteria in effect 
prior to August 30, 2002 the Board notes that there is no 
evidence of constant exudation or itching, extensive lesions 
or marked disfigurement as required for the higher 
evaluation.  While examination showed intermittent 
exfoliation and hyperpigmentation, the severity thereof was 
extremely variable and could not be characterized as 
"constant." Further, since the area was confined to the 
groin, the lesions could not be characterized as 
"extensive" and there was no "disfigurement" as required 
for the higher rating.  

From August 30, 2002 the rating criteria of DC 7806 are as 
follows.

A rating of 10 percent may be assigned with at least 5 
percent but less than 20 percent of the entire body or 
exposed areas affected, or for intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  

A rating of 30 percent may be assigned with 20 to 40 percent 
of the entire body or exposed areas affected, or for systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  

A rating of 60 percent may be assigned with more than 40 
percent of the entire body or exposed areas affected, or for 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  

The veteran had a VA examination in June 2006 during when 
reported having localized pruritis and pain associated with 
tinea cruris, managed to some degree with topical creams.  On 
examination, there were some dry patchy areas of 
hypopigmentation and scale on the inner thighs consistent 
with chronic tinea cruris.  The area of exposure was 0 
percent of exposed skin and 0.36 percent of the entire body.  
The examiner diagnosed chronic tinea cruris.  

Based on comparison of the evidence above to the rating 
criteria in effect since August 30, 2002 the Board notes that 
the service-connected tinea cruris affected less than 20 
percent of the entire body, of which 0 percent was an exposed 
area.  There is no indication of systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  
Accordingly, the criteria for a higher rating under the new 
rating criteria are not met.  

The Board accordingly finds that a schedular rating in excess 
of 10 percent is not warranted for the service-connected 
tinea cruris under the rating criteria in effect before or 
after August 30, 2002.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in this case, the veteran's symptoms more closely reflect the 
current 10 percent rating, and the benefit-of-the-doubt rule 
is accordingly not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  





ORDER

An initial evaluation in excess of 20 percent for the 
service-connected prostate enlargement from June 1, 1998 is 
denied.  

An initial evaluation in excess of 10 percent for the 
service-connected degenerative changes of the right knee 
prior to June 15, 2006 is denied.  

An evaluation in excess of 30 percent for the service-
connected degenerative changes of the right knee is denied.  

An initial evaluation in excess of 10 percent for the 
service-connected degenerative changes of the left knee prior 
to June 15, 2006 is denied.  

An evaluation in excess of 30 percent for the service-
connected degenerative changes of the left knee is denied.  

An initial evaluation of 20 percent for the service-connected 
residuals of frostbite of the right foot is granted, subject 
to the regulations controlling disbursement of VA monetary 
benefits.  

An evaluation in excess of 20 percent for the service-
connected residuals of frostbite of the right foot prior to 
June 15, 2006 is denied.  

An evaluation in excess of 30 percent for the service-
connected residuals of frostbite of the right foot is denied.  

An initial evaluation in excess of 10 percent for the 
service-connected residuals of frostbite of the left foot 
prior to September 20, 2000 is denied.  

An evaluation in excess of 20 percent for the service-
connected residuals of frostbite of the left foot prior to 
June 15, 2006 is denied.  

An evaluation in excess of 30 percent for the service-
connected residuals of frostbite of the left foot is denied.  

An initial evaluation in excess of 10 percent for the 
service-connected hypertension from June 1, 1998 is denied.  

An initial evaluation in excess of 10 percent for the 
service-connected tinea cruris from June 1, 1998 is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


